AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
District of Alaska

In the Matter of the Search of )

(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. 3:19-MJ-00171-DMS

)

)

Priority Mail Parcel 9505 5107 3315 9107 5717 65
addressed to “Angel Hopson, PO Box 89053, Nuiqsut,
AK 99789"

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of Alaska
(identify the person or describe the property to be searched and give its location):

Priority Mail Parcel 9505 5107 3315 9107 5717 65 addressed to “Angel Hopson, PO Box 89053, Nuiqsut, AK 99789” is
currently in the possession of the US Postal Inspection Service.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

Non-mailable matter, namely alcohol and other spirituous, vinous, malted, fermented, and intoxicating liquors.

YOU ARE COMMANDED to execute this warrant on or before | lay. Z, 2 | 4 (not to exceed 14 days)
© in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to

 

(United States Magistrate Judge)

C Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in18.J.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to me peeratt who, QF, whose
property, will be searched or seized (check the appropriate box) y oe * “tag we aN
. Mt

O for _ days (not to exceed 30) +1 until, the facts justifying, the later igpecific date of fe o ° i —~ ra
i: Se i

   

IS! DEBORAH yy, SMITH

CHIEF U.S. MAGISTRAT Ss
E JU css vl tes
_ SIGNATURE REDACTED sa

 

Date and time issued: O° PD U tela

City and state: th sila,

Case 3:19-mj-00171-DMS Document 2 Filed 08/26/21 Page 1 of 2

 

 

a,
 

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
03:19-MJ-00171-DMS 04/18/2019 4:44 pm USPS, Anchorage, AK

 

 

 

Inventory made in the fee oe of:
B Phillips, Insp M Glover, AST Investigator B Mitchell

 

Inventory of the property taken and name of any person(s) seized:

10 x750ml botties of R&R Whiskey

 

Certification _

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: Sly Jee LE. foe

Executing officer's signature

ff Jacob Gholson, Postal Inspector Team Leader

_ Printed name and title
% pent WRT! SR BF yeh emacs TF a, whe

 

 

Guise, SHOT i, Bnd sotutned belo mee Ha deze,

   

tM

  

Case 3:19-mj-00171-DMS DogACHARe eae
